759 N.W.2d 879 (2009)
Suzanne VERBRUGGHE, as Personal Representative of the Estate of George Verbrugghe, Deceased, Plaintiff-Appellant,
v.
SELECT SPECIALTY HOSPITAL-MACOMB COUNTY, INC., Arsenio V. DeLeon, M.D., and Marius Laurinaitis, M.D., Defendants-Appellees, and
Javed Zia, M.D., Defendant.
Docket No. 137212. COA No. 263686.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the application for leave to appeal the July 24, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.